[Cite as Thompson v. Saffold, 2014-Ohio-838.]




                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 100774


                             ROBERT D. THOMPSON
                                                      PETITIONER

                                                vs.

            JUDGE SHIRLEY STRICKLAND SAFFOLD
                                                      RESPONDENT



                                         JUDGMENT:
                                         WRIT DENIED


                               Writ of Mandamus and/or Procedendo
                                       Motion No. 471448
                                        Order No. 472387

        RELEASED:           March 5, 2014
FOR RELATOR

Robert D. Thompson, pro se
Inmate No. 640-239
P. O. Box 57
Marion, Ohio 43301


FOR RESPONDENT

Tmothy J. McGinty
Cuyahoga County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1} Robert D. Thompson (“Thompson”) has filed a complaint for a writ of

mandamus and/or procedendo. Thompson seeks an order from this court that requires

Judge Shirley Strickland Saffold to rule on his motion for jail-time credit in Cuyahoga

C.P. No. CR-565385.       According to Thompson, the motion was filed on March 26,

2013. Thompson further avers that the trial court imposed his sentence on February 14,

2013, but he claims that his sentence is void and that he is entitled to “be sentenced and a

final judgment rendered as a matter of law.” Judge Saffold has moved for summary

judgment, which Thompson has not opposed, and which we grant the motion for

summary judgment for the reasons that follow.

       {¶2} Thompson’s complaint is defective in several respects that would warrant

its dismissal. R.C. 2731.04 (the original action must be designated by using the name of

the state on the relation of the person applying); see also R.C. 2969.25(A) (“At the time

that an inmate commences a civil action or appeal against a government entity or

employee, the inmate shall file with the court an affidavit that contains a description of

each civil action or appeal of a civil action that the inmate has filed in the previous five

years in any state or federal court.”); Loc.App.R. 45 (“All complaints must contain the

specific statements of fact upon which the claim of illegality is based and must be

supported by an affidavit from the plaintiff or relator specifying the details of the claim.

 Absent such detail and attachment, the complaint is subject to dismissal.”); Rust v. Lucas

Cty. Bd. of Elections, 108 Ohio St.3d 139, 2005-Ohio-5795, 841 N.E.2d 766; Barry v.
Galvin, 8th Dist. Cuyahoga No. 85990, 2005-Ohio-2324, ¶ 2, citing Allen v. Court of

Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270 (1962). Thompson has

not complied with any of the foregoing requirements.

        {¶3} Further, the complaint is moot. Judge Saffold granted Thompson’s motion

for jail-time credit on January 6, 2014, and a copy of the journal entry is attached to

respondent’s motion for summary judgment. Thompson has not disputed Judge Saffold’s

position that this ruling rendered the complaint moot. Accordingly, Thompson is not

entitled to a writ of mandamus or procedendo to compel a ruling on the motion for

jail-time credit. State ex rel. Culgan v. Kimbler, 132 Ohio St.3d 480, 2012-Ohio-3310,

974 N.E.2d 88 (a writ of mandamus will not issue to compel an act already performed);

see also State ex rel. Pettway, 8th Dist. Cuyahoga No. 99259, 2013-Ohio-1567, ¶ 2.

        {¶4} Finally, Thompson has failed to specify why he believes his sentence is

void.   Thompson has not produced any evidence that would indicate his criminal

sentence is void or is other than a final, appealable order pursuant to Crim.R. 32(C). We

note that a trial court’s failure to properly calculate jail-time credit as required by law

does not affect the finality of a sentencing order in a criminal case.        State ex rel.

Williams v. McGinty, 129 Ohio St.3d 275, 2011-Ohio-2641, 951 N.E.2d 755, ¶ 1. Any

error in the trial judge’s improper calculation of jail-time credit, or failure to calculate

jail-time credit, is “remediable in the ordinary course of law by appeal or motion for

jail-time credit.” Id. at ¶ 2; see also State ex rel. Franks v. Cosgrove, 135 Ohio St.3d

249, 2013-Ohio-402, 985 N.E.2d 1264, ¶ 1.
       {¶5} Judge Saffold’s motion for summary judgment is granted and Thompson’s

complaint for mandamus and/or procedendo is denied. Relator to pay costs. Costs waived.

The court directs the clerk of court to serve all parties with notice of this judgment and its

date of entry upon the journal as required by Civ.R. 58(B).

       {¶6} Writ denied.




PATRICIA ANN BLACKMON, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR